In an action to recover arrears of support and educational expenses for the daughter of the parties, pursuant to a Nevada judgment of divorce and a separation agreement between the parties, defendant appeals from a judgment of the Supreme Court, Kings County, entered September 27, 1963 upon the court’s decision and opinion after a non jury trial, in plaintiff’s favor for $7,441, plus interest and costs. Judgment modified on the law and the facts by reducing it by the sum of $1,660, thereby reducing the principal sum from $7,441 to $5,781. As so modified, judgment affirmed, without costs. The findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. From the record it appears that the judgment includes $3,000 for the daughter’s support, at the rate of $20 a week from November, 1959 (the last payment having been made in Oct., 1959) until August 18, 1962, when she attained the age of 21. It also appears that the daughter was married on January 14, 1961. We find that under the separation agreement and under the Nevada judgment the defendant’s obligation to support the daughter terminated upon her marriage; and we hold -that the defendant was thereafter relieved of such obligation. Hence, the judgment in this action erroneously included support for the daughter to the extent of $1,660 for the period of 83 weeks from January 14, 1961 to August 18, 1962 — the interval between the date of her marriage and the date she attained the age of 21. The judgment should be modified accordingly. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.